Citation Nr: 1224178	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral pes planus. 

2. Entitlement to service connection for a right knee disorder, to include as secondary to the bilateral pes planus. 

3. Entitlement to service connection for a left knee disorder, to include as secondary to the bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1980 to September 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran had a Videoconference Hearing before the undersigned in December 2008.  A transcript is associated with the claims folder. 

In January 2009, the Board reopened the Veteran's previously denied claim of entitlement to service connection for bilateral pes planus.  The Board then remanded all three service connection claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.  Regarding the pes planus claim, the development requested in that remand has been completed.  No further action is necessary to ensure compliance with the Board's directives for that particular claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a right knee disorder, to include as secondary to the bilateral pes planus, and entitlement to service connection for a left knee disorder, to include as secondary to the bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus pre-existed her active military service; thus, the Veteran is not entitled to the Presumption of Soundness.

2.  The Veteran's bilateral pes planus permanently increased in severity beyond its natural progression during her active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus has been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

The Veteran seeks service connection for her bilateral pes planus.  

In general, to establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Here, regarding the first element of service connection of a current diagnosis, the February 2009 VA examination diagnosed the Veteran with bilateral pes planus.  Therefore, the first requirement of service connection is satisfied. 

Regarding the second element of service connection of an in-service incurrence, the Board notes that the Veteran's September 1980 military enlistment examination documented flatfeet.

In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Here, the Veteran's service treatment records (STRs) reflect that in August 1980, the Veteran was examined and found to be qualified for enlistment, despite the noted defect of flatfeet.  The February 2009 VA examiner also determined that the Veteran's pes planus pre-existed her military service.  Therefore, since the Veteran's bilateral pes planus was noted and recorded during her enlistment examination, she is not entitled to the Presumption of Soundness.  The Presumption of Soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

If, as here, a pre-existing disorder is noted upon entry into the military service, a veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  Independent medical evidence is then needed to support a finding that the pre-existing disorder increased in severity during the veteran's active military service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Intermittent or temporary flare-ups during military service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying disorder, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of the military separation but one that still currently exists - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  However, the Presumption of Aggravation applies where there was a worsening of the disorder during the veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

In deciding the appeal, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In regards to evidence of an in-service worsening of the pre-existing bilateral pes planus, the Veteran's DD-214 Form shows that her Military Occupational Specialty (MOS) was a food service specialist.  At her Board hearing, the Veteran testified that this MOS required extensive standing.  The STRs indicate pain in the right dorsal foot in November 1982.  In a May 1983 annual Report of Medical History, the Veteran reported current foot problems.  Additionally, the Veteran complained of sore feet after marching in June 1983.  A separation examination is not currently contained in the Veteran's STRs.  The Veteran's active military service ended in September 1983.

In regards to a medical opinion concerning whether the pre-existing bilateral pes planus increased in severity during the Veteran's active military service beyond its natural progression, the claims file contains four positive medical opinions.

First, the claims file contains February 2006 and February 2007 reports from a VA physician assistant (PA), who notes that the Veteran's current bilateral pes planus is related to her active military service - specifically, to constant boot wearing and running.  This opinion was based on the subjective history provided by the Veteran and an examination of the Veteran.

The claims file also contains an April 2006 report by the Veteran's treating VA podiatric surgeon.  In the report, the VA surgeon determined that the Veteran's current bilateral pes planus is service-related because of inappropriate foot care.  This opinion was based on the subjective history provided by the Veteran and an examination of the Veteran.  

The aforementioned medical opinions were not based on a claims file review, and do not specifically address aggravation.  However, they are suggestive of an aggravating relationship between the Veteran's current pes planus and her active military service.  

The Veteran was afforded another medical opinion in accordance with the Board's January 2009 remand directive, which directed that the Veteran be afforded a VA examination and medical opinion.  The examination was provided in February 2009.  A medical opinion concerning the feet was not provided at this examination.  However, addendum medical opinions were obtained in May 2010 and August 2010.  

Specifically, in May 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner concluded that the Veteran's current bilateral pes planus was "at least as likely as not (50/50 probability or greater)" aggravated by her service-related activities.  The examiner also found that it is at least as likely as not that the Veteran's pes planus "escalated in severity" during her active military service.  The examiner stated that the STRs document a rapid escalation of symptomatology soon after the Veteran's enlistment into the active duty, secondary to her in-service marching.  The examiner determined that this acceleration of symptomatology suggested evidence of aggravation of the pre-existing disorder.  

In the August 2010 addendum opinion, the VA examiner determined that he could not resolve the issue as to whether the Veteran's "present bilateral pes planus after her military discharge increased beyond the natural disease process as a result of her active military service," without resorting to "mere speculation."  The Board finds the August 2010 medical opinion to be inadequate because the examiner is not addressing the correct standard.  Specifically, the examiner is focusing on whether the Veteran's pes planus increased in severity following her military discharge as opposed to during her active military service.  Further, the examination is inadequate because the examiner determined that he could not offer an opinion without resorting to "speculation."  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) has determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the August 2010 medical opinion does not hinder the positive medical opinions currently of record.

Therefore, the Board finds that the competent medical evidence of record, combined with the Veteran's lay statements, establishes that her pre-existing bilateral pes planus was permanently worsened beyond its natural progression during her active military service.  Thus, resolving all reasonable doubt in her favor, the Board finds that her claim for service connection for bilateral pes planus must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In conclusion, the Board finds that the benefit sought on appeal is granted. 


ORDER

Entitlement to service connection for bilateral pes planus is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Initially, in a March 2011 statement, the Veteran reported that she recently had knee surgeries.  The Veteran did not state the date(s) and location(s) of these knee surgeries; therefore, the Board is unsure if these records are currently in the claims file.  Thus, the Board finds that, upon remand, the RO/AMC should send the Veteran a letter asking her to identify the location(s) where she received her recent knee surgeries.  The RO/AMC should then obtain and associate any outstanding records identified in response to the injury.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Second, in the March 2011 statement, the Veteran also reported that she recently began receiving Social Security Administration (SSA) benefits.  These SSA records are not currently in the claims file.  Since such records could be relevant to the adjudication of the Veteran's claims, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

Third, the Board notes that the most recent outpatient treatment records from the VA Medical Center (VAMC) in Southern Nevada are dated from March 2010.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Board remanded this case in January 2009, in pertinent part, so that the RO could provide the Veteran with a VA examination addressing the etiology of her bilateral knee disorder.  The Veteran was afforded a VA joints examination and medical opinion in February 2009.  VA addendum opinions were then provided in March 2009 and April 2009.  However, the Board finds these VA medical opinions to be inadequate because the VA examiner failed to address direct service connection (i.e., whether the right or left knee disorder is directly related to the Veteran's active military service).  See 38 C.F.R. §§ 3.303, 3.304.  The VA examiner also did not fully address secondary service connection - specifically, whether the Veteran's (now) service-connected pes planus aggravated the Veteran's right or left knee beyond the natural progress of the disease.  The VA examiner addressed whether the service-connected pes planus caused the bilateral knee disorder, but failed to address aggravation of the bilateral knee disorder.  See 38 C.F.R. § 3.310.  In its January 2009 remand, the Board directed the VA examiner to address these questions, and the VA examiner did not.  

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board must remand for VA addendum medical opinions to be obtained for these claims.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a letter asking her to identify the date(s) and place(s) of treatment for her recent knee surgeries, as identified in her March 2011 statement.  The RO/AMC should then obtain any outstanding treatment records identified in response to that inquiry, and associate the records with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should contact SSA, and request that SSA furnish copies of any and all administrative and medical decisions and records related to any application for disability benefits filed by the Veteran.

If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the Southern Nevada VAMC since March 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, the RO/AMC shall ask the original February 2009 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA orthopedic examination to determine the etiology of her currently diagnosed bilateral knee disorder.  Following a review of the relevant medical evidence in the claims file, and any tests that are deemed necessary, the examiner is asked to provide a medical opinion on the following:

(a) Is at least as likely as not (50 percent or greater probability) that arthritis (or any other disability) in the left and right knee had causal origins in service or are in any way related to an incident or event in service?

(b) Is it at least as likely as not that the service-connected bilateral pes planus aggravated the right or left knee beyond the natural progress of the disease?

The examiner is requested to provide a rationale for any opinion provided.  If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate. 

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


